IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10429
                        Conference Calendar



REID DARWIN PHELPS, JR.,

                                         Plaintiff-Appellant,


versus

LEE HANEY, HONORABLE,
DISTRICT ATTORNEY 35TH JUDICIAL COURT,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 6:97-CV-43-C
                        - - - - - - - - - -
                            October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Reid Darwin Phelps, Jr., Texas inmate # 824168, appeals the

dismissal of his civil rights complaint as frivolous, pursuant to

28 U.S.C. § 1915A.   He argues that he was denied access to the

courts.   We have reviewed Phelps’s brief and the record and agree

with the reasoning set forth by the district court.    Phelps v.

Haney, No. 6:96-CV-043-C (N.D. Tex. April 18, 1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10429
                               - 2 -

     Phelps’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   Phelps is warned that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Phelps should review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.